Citation Nr: 1537252	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected residuals of a right great toe bunionectomy with hallux valgus and degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


REMAND

The Veteran contends that he has a hearing loss disability as a result of his military service.  He also contends that his right foot disability is more severe than is reflected in the currently assigned 10 percent rating. 

His representative in this regard argues that the Veteran has multiple right foot manifestations for which he should be assigned separate ratings. 

The Veteran was afforded a VA audiological examination in March 2009.  At that time, he did not have findings of a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2015).  In that examination report and the subsequent January 2014 examination report both examiners referenced that the Veteran had a normal hearing examination at discharge, without referring to the date of the referenced examination.  The Veteran separated from service in September 1977 under medical board proceedings; he did not have a separation examination and there is no audiology evidence related to any "separation examination."  A reference audiogram was conducted in February 1977, but the Board cannot determine if this is the evidence being referred to.  

The pure tone and speech reception test results from the most recent, January 2014, VA audiology examination are radically inconsistent with those of the prior, 2009 VA audiology examination.  The examiner in 2014 indicated that the test results were unreliable and did not represent the Veteran's actual level of hearing.  Since the case requires remand for clarification from the audiologist, the Veteran should be accorded another opportunity to cooperate on examination.  
The January 2014 VA foot examination identified other right foot disabilities which were essentially "caused" the Veteran Veteran's service-connected right great toe hallux valgus disability.  The RO has rated the Veteran's service-connected right great toe hallux valgus disability under 38 C.F.R. § 4.71a, Diagnostic Code "5280-5284".  Diagnostic code 5280 references hallux valgus, while diagnostic code 5284 refers to "other foot injuries."  The RO should consider whether separate ratings are warranted. 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded another VA hearing examination in order to ascertain whether the Veteran current has a hearing disability for VA purposes that is related to his military service.  The examiner must review the evidence of record, in the form of electronic records, in connection with the examination.  The examiner must state the date of any service treatment records referenced and is informed that the February 1977 audiogram was not conducted on the separation examination, but is the only audiology testing conducted prior to separation.  

If the Veteran has a current hearing loss disability per 38 C.F.R. § 3.385, the examiner must state whether any degree of the hearing disability is due to the documented exposure to harmful noise levels, or another event or incident of the Veteran's period of active service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim, including accurately participating in any testing.  The consequences for failure to report for a VA examination or without good cause or to cooperate with the examiner may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection for hearing loss and an increased rating for his right great toe hallux valgus must be readjudicated.  The RO must consider whether ratings separate from the Veteran's hallux valgus should be assigned.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

